Citation Nr: 1429445	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder.  

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984, March 2003 to September 2003, October 2004 to December 2005, and September 2008 to November 2009, with service in Iraq from December 2004 to November 2005 and January 2009 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2011 VA Form 9 and May 2014 appellate brief, the Veteran reported that his service-connected anxiety disorder and service-connected thoracolumbar spine disorder worsened since the October 2009 spine examination and October 2010 psychiatric examination.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his anxiety and thoracolumbar spine disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the claims must be remanded.

The RO shall associate any outstanding pertinent records of VA treatment, to include pertinent records from the Erie VAMC generated after June 2011 and any pertinent records from the Pittsburg VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Associate, either physically or electronically, any outstanding relevant records of VA treatment generated after June 2011 from the Erie VAMC and any outstanding records from the Pittsburg VAMC.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the extent and severity of his anxiety disorder and his thoracolumbar spine disorder.  He should be provided an appropriate amount of time to submit this evidence.

4.  After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

The examiner must also indicate the impact of the Veteran's anxiety disorder on his ability to secure or follow a substantially gainful occupation.   

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

5.  After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his thoracolumbar spine disorder and any neurologic impairment related to his thoracolumbar spine disorder.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include the extent of his pain-free motion after several repetitions.  

In addition, if possible, the examiner should specifically state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right and/or left-sided neurological impairment found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems or erectile dysfunction related to his thoracolumbar spine disability.

The examiner must also indicate the impact of the Veteran's thoracolumbar spine disorder and any neurological impairments associated with the thoracolumbar spine disorder found to be present on his ability to secure or follow a substantially gainful occupation.   

All findings and conclusions should be set forth in an examination report.

6.  Then readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



